713 N.W.2d 772 (2006)
475 Mich. 858
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeremey HURLEY, Defendant-Appellant.
Docket No. 130097. COA No. 261967.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE defendant's sentence and REMAND this case to the Wayne Circuit Court for resentencing. Defendant has demonstrated both good cause and actual prejudice, entitling him to relief under MCR 6.508(D). The sentence imposed was invalid. MCR 6.508(D)(3)(b)(iv). The sentencing guidelines placed defendant in an intermediate cell that required the imposition of a jail term, unless there was a substantial and compelling reason for a departure. MCL 769.34(4)(a). No substantial and compelling reason was offered to permit the imposition of a prison sentence. On remand, the circuit court shall sentence defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
We do not retain jurisdiction.